Gaynor, J.:
The duration of the plaintiff’s employment was fixed by a clause in the original agreement that either party might terminate the agreement by a notice of 30 days. Three several times that agreement as theretofore amended was in terms “ extended ” from the first day of March in one year to the samé day in the following year, the final agreement of extension "being dated February 24th, 1900, and providing that the said agreement as amended (all of the amendments being enumerated) “is hereby extended * * * for one year after March 1st, 1900.”
The duration thus fixed was different to that first fixed; it is inconsistent with it; both cannot exist together. -If the contract was to continue to be terminable by either side at will oil a notice of 30 days, what was the meaning of extending it for a year? If the contract could still be terminated at will -— if that was the intention — the words of extension for a fixed period were used to mean nothing.
The contract was extended a year from March 1st, 1900, and the defendant is liable for damages for discharging the plaintiff before the year was up.
The judgment should be affirmed.
Hirschberg, P. J., Hooker and Miller, JJ., concurred; Jenks, J., read for reversal.